Citation Nr: 0818147	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post operative 
degenerative disc/joint disease of the lumbar spine, to 
include as secondary to service-connected residuals of 
cervical discectomy. 
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of cervical discectomy from April 14, 
2003 to January 31, 2007. 
 
3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of cervical discectomy from February 1, 2007.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976, from September 1981 to September 1985, and from 
November 1990 to May 1991.  He served in the Persian Gulf War 
zone.  The appellant subsequently has inactive duty for 
training (INACDUTRA) in the Tennessee Air National Guard.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office in Nashville, Tennessee 
that denied service connection for degenerative changes of 
the lumbar spine, to include as secondary to service-
connected residuals of cervical discectomy, as well as an 
evaluation in excess of 20 percent for residuals of cervical 
discectomy.  

Historically, the record reflects that a claim for service 
connection for a "back" disorder was received in April 
2003.  Subsequently, service connection for residuals of 
cervical discectomy with fusion was granted by rating action 
dated in October 2003.  A 10 percent disability rating was 
established from the date of the claim received on April 14, 
2003.  In subsequent correspondence dated and received in 
December 2003, the appellant requested "reconsideration" of 
the 10 percent rating assigned, but spoke primarily of a low 
back disorder.  In a letter to him dated in March 2004, the 
RO acknowledged receipt of a "notice of disagreement" with 
the RO decision and outlined the procedural process for an 
appeal.  The veteran submitted a form letter received in 
March 2004 on which it was written that he had submitted a 
notice of disagreement, but he did not specify any issue.  
The Board observes, however, that there had been only one 
rating decision issued and only one claim decided at that 
point.  In a deferred rating decision dated in November 2004, 
and a letter to the veteran dated in January 2005, the RO 
stated that they could find no notice of disagreement in the 
record with respect to the cervical spine rating 
determination and indicated that previous correspondence sent 
to him in this regard was erroneous.  The RO cancelled all 
actions relating to notice of disagreement.

The veteran wrote in August 2005 that he wished to appeal the 
disability rating granted for the service-connected residuals 
of neck surgery.  By letter dated in August 2006, the RO 
wrote that since his notice of disagreement had not been 
timely received, his claim would be considered an increased 
evaluation.  The Board finds, however, that the veteran's 
letter in December 2003, in conjunction with the form letter 
received in March 2004, both received within the appeal 
period, may be construed as an adequate notice of 
disagreement to the original rating decision in October 2003.  
In view of such, the Board finds that the issue of 
entitlement to a higher initial rating for residuals of 
cervical discectomy has been continuously prosecuted since 
October 2003.  Therefore, analysis of this issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection. See Fenderson v. West, 
12 Vet. App. 119 (1999).

The appellant was afforded a personal hearing in March 2008 
before the undersigned Veterans Law Judge in April 1998 
sitting at Nashville, Tennessee.  The transcript is of 
record.  

Following review of the record, the issue of entitlement to 
an evaluation in excess of 20 percent for cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Low back symptoms during active duty did not result in a 
chronic disorder.  

2.  The more probative and competent medical evidence of 
record shows that a low back disorder was not caused by 
injury during INACDUTRA, and that low back disability is not 
secondary to service-connected cervical spine disability on 
any basis.


CONCLUSION OF LAW

Degenerative changes of the low back were not incurred in or 
aggravated by service or INACDUTRA, and is not proximately 
due to or the result of a service-connected disability. 38 
U.S.C.A. §§ 101(24), 1110, 1131, 1153, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a low back disorder as the 
result of injury during service or INACDUTRA, or is secondary 
to service-connected disability for which service connection 
should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this particular case, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2005 and March 2006 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA and extensive 
private treatment records and a number of VA examinations 
have been conducted, to include medical opinions.  The 
veteran has submitted numerous statements in the record in 
support of his contentions.  He was afforded a personal 
hearing in March 2008.  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Consequently, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim of entitlement to service 
connection degenerative disc disease of the lumbar spine, to 
include as secondary to service-connected residuals of 
cervical discectomy. See Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App.  The claim is ready to be considered 
on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2007); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty training ACDUTRA or injury incurred 
while performing inactive duty training (INACDUTRA). 38 
U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 
2006).  To establish service connection, there must be 
evidence of a relationship between a current disability and 
active military service. See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).



Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2007). This 
includes disability made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background 

The veteran's service medical records show that he was 
treated for an injured back in November 1975 after lifting 
heavy objects one week before.  It was described as a 
constant difficulty.  Lumbar muscle spasms were elicited on 
physical examination.  An impression of severe muscle spasms 
was rendered for which medication and heat were prescribed.  
No further reference to back symptoms were recorded in the 
extensive service medical records.  The veteran denied back 
pain on a number of reports of medical history over the 
years.  On examinations in September 1985 and April 1991 for 
release from active duty, the spine was evaluated as normal.  
He denied recurrent back pain on both occasions.  

The veteran filed a claim for service connection for back 
pain in April 2003.  Submitted in support of the claim was a 
Statement of Medical Examination and Duty Status dated in 
June 2002 showing that he experienced left shoulder and chest 
pain after heavy lifting heavy ice in the field whereupon he 
was airlifted for medical treatment.  



A private clinical report dated in August 2002 recorded 
history to the effect that while at National Guard summer 
camp, one of his job duties was to get ice and water for the 
troops every day.  It was reported that in June of that year 
he awoke with severe discomfort in the left shoulder that 
progressed to left shoulder and arm pain.  It was reported 
that the pain was so bad that he had to be hospitalized.  X-
rays of the neck revealed moderate degenerative disc disease 
and anterior osteophyte formation at C4-5.  Magnetic 
Resonance Imaging showed evidence of a paracentral C4 disc 
herniation associated with spondylosis at C4-5.  In a medical 
report dated in December 2002, the veteran's private 
physician, Dr. H.G.B. noted that the veteran was seen several 
months before with a National Guard injury which was being 
considered worker's compensation.  It was reported that he 
also had carpal tunnel syndrome and low back pain for which 
he was scheduled to be seen later that day which had 
"nothing to do with his worker's comp injury."  It was 
noted that it was explained to him "in great detail" that 
there was an abnormality at the fourth disc and that some of 
the degeneration had obviously preceded the injury in July at 
National Guard camp, but that he may well have had the disc 
herniation at that time.  The appellant underwent anterior 
cervical diskectomy, allograft fusion of C4 to C5 in December 
2002. 

Subsequently received was a Forrest General Hospital 
admission summary dated in July 2002 showing treatment 
primarily for cervical spine symptomatology.  It was noted 
that the veteran had a history of chronic low back pain with 
spurs.  The problem list includes diagnoses of known 
degenerative joint disease/osteoarthritis.  

An X-ray report from Savannah Medical Center, P.C. dated in 
June 2001 showed impressions of osteoarthritis of the 
cervical and lumbosacral spine.  A CAT scan performed by 
Hardin County General Hospital in July 2001 was interpreted 
as showing a small bulging disc at L4-5 and degeneration of 
the intervertebral disc at L4-5 with a vacuum phenomenon.  
Clinic notes dated in May 2002 reflect that the appellant 
sought treatment for complaints of low back pain, stating 
that he had bone spurs and a pinched nerve and was in 
constant pain that radiated down his right leg.  An 
assessment of chronic low back strain was recorded.  In 
September 2002, he stated that low back pain was constant and 
that he had not injured his back in any way that he could 
remember.  An impression of spondylolisthesis of L4 on L5 was 
recorded on this occasion.  

The veteran was afforded a VA examination in October 2003 for 
cervical spine disability purposes.  It was indicated that 
the claims folder was reviewed.  History was provided of 
injury to the cervical spine in July 2002 for which he had 
subsequently undergone spine surgery with subsequent 
development of a lumbar spine problem with radiating symptoms 
down the right lower extremity.  It was reported that the 
veteran had undergone L4-S1 fusion in August of the current 
year.  X-rays were performed showing posterior lateral 
fusions of L4-S1 with pedicle screws and fusion cages at the 
L4-L5 and L5-S1 levels.  Following examination, the examiner 
opined that the veteran injuries might be related to injury 
in the National Guard, but that this was difficult to 
ascertain with any degree of medical certainty.

By rating action dated in October 2003, service connection 
was granted for residuals of cervical discectomy with fusion.

Private clinical reports dated been 2003 and 2005 were 
received from J.M.G., M.D, showing that the appellant was 
followed extensively for various neurological problems, 
including neck and back pain.  The physician noted that he 
had been asked to evaluate the veteran for chronic back pain 
of several years' duration.  The veteran was found to have 
Grade I spondylolisthesis at L4-5 with significant decrease 
in disc height that was severe with some lateral and 
foraminal stenosis.  Dr. G. also found degenerative changes 
at L5-S1.  No opinion was provided as to whether the back 
problem was related to injury in July 2002 or had been 
aggravated by cervical spine disability.

On VA examination in July 2005, a history of back pain after 
injury in July 2002 was also reported.  The appellant 
reiterated complaints and symptoms from the previous 
examination in October 2003.  Physical examination and X-rays 
disclosed fusion of L4, L5 and S1 with significant osteopenia 
throughout L5.  Diagnoses of chronic back pain, multilevel 
degenerative lumbar spine and lumbar fusion were rendered.  
In the remarks, the examiner opined that the veteran's 
current symptoms were more likely than not related to 
military service.  There was no indication that the claims 
folder was reviewed. 

A letter dated in April 2006 was received from the veteran's 
wife chronicling the onset of low back pain after injury in 
July 2002 and the various limitations and increasing 
disability he had experienced since that time.  A statement 
was also received from a member of the Tennessee Army 
National Guard with whom the veteran served who stated that 
he was responsible for preparing medical information for 
members' appointments.  He related that following injury, the 
veteran was not able to meet the physical requirements of the 
military and was not able to successfully compete.  In a 
statement received in April 2006, another fellow service 
member wrote that injuries that the veteran received during 
annual training had forced him to retire.

The veteran was examined by VA for compensation and pension 
purposes in April 2006.  The examiner stated that the medical 
record and claims folder were extensively reviewed.  A 
comprehensive clinical chronology heretofore reported was 
recited and a physical examination was performed.  A 
pertinent impression of lumbar disc pain, status post lumbar 
fusion, was rendered.  The examiner stated that "[i]n my 
medical opinion, on review of the X-rays presented today and 
the extensive physical exam done today...his low back pain with 
subsequent fusion is at least as likely as not caused by or 
is a result of his cervical pain with subsequent fusion."  
The examiner added that the veteran "did not have low pain 
before his cervical fusion, however, his low back pain became 
increasingly worse after he injured his neck with subsequent 
fusion.  Given this neck pain with cervical fusion it at 
least as likely as not caused some increased pain in his low 
back leading to his lumbar fusion, however I am unable to 
estimate the degree of aggravation of his low back from his 
cervical fusion without resorting to speculation."  

A chiropractic report received in March 2007 was received 
from C B., D.C., stating that the veteran had most recently 
presented for treatment in March 2007 with chief complaints 
of neck and low back pain.  It was the opinion of the 
practitioner that cervical and lumbar degeneration was a 
result of previous injuries that the veteran had had.  

The veteran most recently underwent VA neurological 
examination for compensation and pension purposes in June 
2007, to include a medical opinion as to whether lumbar spine 
disability had been aggravated by the service-connected 
cervical spine disorder.  The examiner stated that the claims 
folder was reviewed.  A detailed background and clinical 
history was recited.  A comprehensive physical examination 
was performed followed by diagnoses of C4 herniated disc, 
status post C4 anterior cervical discectomy and fusion with 
residual pain and lumbar spondylolisthesis, segmental 
instability, degenerative disc disease, status post L4-L5, 
L4-S1 discectomy and posterior fusion with autologous iliac 
crest bone graft.  The examiner noted that an opinion had 
been requested as whether the veteran's cervical discectomy 
with fusion had permanently aggravated or worsened the 
degenerative arthritis of the lumbar spine.  He stated that 
the veteran had an isthmic spondylolisthesis, and that this 
was the result of a congenital problem or a repetitive 
microtrauma from hyperextension of the back.  It was not felt 
to be related and that there was no known etiology that had 
been discussed relating cervical spine disease or lumbar 
spine disease.  The examiner found that as a result, it was 
less likely than not that the cervical spine problem resulted 
in aggravation or worsening of the degenerative arthritis of 
the lumbar spine.  

The veteran and his wife presented extensive testimony on 
personal hearing in March 2008 attesting to the development 
of back pain and worsening symptoms following injury in the 
National Guard in July 2002.

Legal Analysis

Review of the record discloses that the veteran injured his 
back in 1975 while on active duty.  The record does not 
reflect, however, that he sought further treatment for his 
back throughout the remainder of that tour of duty, nor 
during any subsequent re-enlistment.  Moreover, he denied any 
back pain on a number of Reports of Medical History 
throughout those years, to include on INACDUTRA physical 
examination.  


Evidence of a low back disorder is first clinically indicated 
in the record in 2001.  This is more than 10 years after 
separation from his last tour of active duty in 1991.  
Continuity of inservice symptomatology is not established.  
See 38 C.F.R. § 3.303.  No physician of record has related 
any current low back disorder to a period of active duty.  
The Board thus finds that given the lack of back complaints 
during service or for years thereafter, a low back disorder, 
including arthritis, may not be directly or presumptively 
attributed to active service. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

The veteran asserts that he injured the low back at the same 
time he sustained trauma to the cervical spine during a 
period of INACDUTRA in July 2002.  The clinical evidence 
reflects, however, that low back problems diagnosed as lumbar 
spine osteoarthritis, a bulging disc at L4-L5 and 
degeneration of the intervertebral disc at L4-5 with a vacuum 
phenomenon were clearly demonstrated in 2001, more than a 
year before the National Guard injury.  In fact, while being 
treated in December 2002, the veteran's private physician, 
Dr. H.G.B. noted that the veteran's cervical spine injury in 
the National Guard was considered a worker's compensation 
injury, but that low back pain for which he was scheduled to 
be seen later that day had "nothing to do with his worker's 
comp injury."  

The Board finds that although VA physicians in October 2003 
and July 2005 substantially ascribed low back disability to 
military service, their opinions are compromised by apparent 
lack of review of the record in 2005, and medical opinions 
based on an inaccurate history of injury.  The clinical 
records prior to and contemporaneous to the cervical spine 
injury in the National Guard show that the veteran had 
significant back disability prior to July 2002.  It is clear, 
however, that the VA examiners based their conclusions on the 
veteran's own history of injury that is not corroborated by 
the record.  A medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The veteran's own practitioner's statement in March 2007 is 
vague in attributing back pain to previous specified 
injuries.  It is therefore insufficient to support the 
veteran's contentions of a low back disorder of service or 
training onset. 

The appellant also postulates that low back disability is 
causally related to or has been aggravated by a service-
connected disability.  While a VA examiner in April 2006 
opined that it was at least as likely as not that low back 
pain with subsequent fusion was caused by or was a result of 
cervical pain with subsequent fusion, that opinion is also 
substantially compromised by an erroneous statement that the 
veteran did not have low back pain before his cervical 
fusion.  As noted previously, the appellant clearly had 
significant low back disability prior to any cervical spine 
injury and surgery.  Therefore, this VA examiner's opinion is 
not probative and suffers from the same flaw of an inaccurate 
factual premise as those previously noted. See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

The record reflects that when the record was reviewed and the 
appellant re-examined in June 2007, the examiner clearly 
found that it was less likely than not that the cervical 
spine problem resulted in aggravation or worsening of the 
degenerative arthritis of the lumbar spine as no known 
etiology had been discussed relating cervical spine disease 
to lumbar spine disease.  It was opined that the veteran had 
congenital spondylolisthesis or had had repetitive 
microtrauma from hyperextension of the back over time that 
was not felt to be related to cervical spine disease.  The 
Board observes that this assessment comports with the 
veteran's statement in September 2002 that he could not 
remember having injured his back in any way.  As a result, 
the Board is of the opinion that the VA examiner's opinion in 
June 2007 is more probative of a finding that a low back 
disorder is not secondary to or has been aggravated by 
service-connected cervical spine disability.  It is the 
Board's responsibility to assess the credibility and weight 
to be given the evidence. Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

The only other evidence in support of the claim is the 
veteran and his affiants' testimony and statements to the 
effect that a back disorder is related to service or a 
service-connected disability.  However, as a layperson, the 
appellant is not competent to provide a probative opinion on 
a medical matter, such as the etiology of his low back 
disorder. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board finds that because 
the more probative evidence of record is against a link 
between military service and a low back disorder, service 
connection must be denied.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Service connection for degenerative changes of the lumbar 
spine, to include as secondary to service-connected cervical 
spine disability, is denied.


REMAND

At the outset, review of the record discloses that the 
veteran has not been provided notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue on appeal.  The 
VCAA and its implementing regulations require that VA provide 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  



For an increased-compensation claim, 38 U.S.C.A. §  5103(a) 
(West 2002 & Supp. 2007) requires at a minimum that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Additionally, the 
claimant must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The Board points out that as the 
RO has not sent a VCAA notice letter that has informed the 
veteran of the specific rating criteria necessary for 
entitlement to a higher disability evaluation in this regard.  
Accordingly, the case is remanded in order to comply with the 
statutory requirements of the VCAA and Vasquez-Flores VCAA 
notice.

The veteran contends that the symptoms associated with his 
service-connected chronic cervical spine disorder are more 
disabling than reflected by the currently assigned disability 
rating and warrant a higher rating.  He presented testimony 
on personal hearing on appeal in March 2008 that cervical 
spine disability had worsened.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment. 
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The appellant also testified in March 2008 that he receives 
treatment for spine problems at the Memphis, Tennessee VA 
Medical Center.  VA clinical records dating through June 14, 
2007 are of record.  As there is notice of the existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA records dating from June 15, 2007 
should be requested and associated with the claims folder.  
The appellant also stated that he had sought treatment from 
chiropractors for cervical spine disability.  An attempt 
should also be made to secure these records with proper 
authorization.

The record reflects that when the veteran was most recently 
afforded VA neurological evaluations in June and October 
2007, the examiners did not consider functional loss due to 
pain.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
of Appeals for Veterans Claims held that for disabilities 
evaluated on the basis of limitation of motion, VA was 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2007), pertaining to functional impairment.  Additionally, 
the cervical spine disability should be evaluated in terms of 
the rating criteria for this particular disorder which has 
not been sufficiently demonstrated in this case..

Under the circumstances, the case is REMANDED for the 
following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holdings and the 
relevant criteria in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.

2.  All VA outpatient records 
dating from June 15, 2007 should 
be requested from the Memphis, 
Tennessee VA facility and 
associated with the claims folder.



3.  The RO should send the veteran 
additional VA Forms 21-4142 for consent 
to release information to VA from 
chiropractors or any other clinical 
provider from whom he seeks treatment 
for cervical spine disability.  

4.  After the foregoing development has 
been completed, the veteran should be 
scheduled for VA orthopedic and 
neurological examinations by 
physicians, to include a functional 
capacity evaluation, for purposes of 
assessing the severity of his service-
connected cervical spine disability.  
The claims folder and a copy of this 
remand should be provided to the 
examiners in connection with the 
examinations.  Each examiner must 
indicate whether or not the claims 
folder was reviewed.  All indicated 
tests and studies deemed necessary 
should be conducted and clinical 
findings should be reported in detail.

After examining the veteran, the 
neurological examiner should offer an 
opinion as to whether the veteran has 
any objectively identifiable neurologic 
manifestations associated with his 
cervical spine disorder.  If objective 
neurologic manifestations are present, 
the examiner should identify the 
precise nerve or nerves affected or 
seemingly affected; indicate whether 
the impairment is best characterized as 
neuritis, neuralgia, or paralysis; 
describe the severity of the neurologic 
symptoms (i.e., whether any noted 
neuritis, neuralgia, or incomplete 
paralysis is mild, moderate, or 
severe); and indicate whether the 
identified neurologic impairment is 
manifested by symptoms such as loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or pain.  The 
frequency and duration of exacerbations 
requiring prescribed bed rest should 
also be described.  The examiner should 
offer an opinion as to the overall 
cervical spine disability picture in 
terms of limited motion, and include 
any indications of weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups.  
The examiner should express an opinion 
as to whether cervical spine 
symptomatology best equates to (1) 
mild, (2) moderate, (3) severe, or (4) 
pronounced intervertebral disc 
syndrome.

The orthopedic examiner should fully 
describe any functional deficits 
associated with the service-connected 
disability of the veteran's neck.  The 
examiner should also record the 
veteran's cervical range of motion in 
terms of degrees of forward flexion, 
backward extension, left and right 
lateral flexion, and left and right 
lateral rotation.  If there is clinical 
evidence of pain on any motion, the 
examiner should indicate the point at 
which pain begins.  After reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences 
functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of additional 
loss in range of motion (beyond that 
which is demonstrated clinically).

A complete rationale for all opinions 
should be provided.



5.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2007).  If he fails to appear 
for the examinations, this fact should 
be noted in the file.

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
remaining issue on appeal.  If the 
benefit is not granted, the 
appellant and representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


